Citation Nr: 1534722	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  08-18 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for loose bowel movements.

2.  Entitlement to service connection for constipation.

3.  Entitlement to service connection for dermatitis to include seborrheic dermatitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 8, 1990 to May 25, 1990 and from February 7, 2003 to May 9, 2004 and from August 2005 to October 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision, which deferred dermatitis and an April 2007 rating decision, which denied service connection for dermatitis, loose bowel movements and constipation.  Both decisions originated from the Phoenix, Arizona Regional Office (RO) of the Department of Veterans Affairs (VA)

The issues of entitlement to service connection for loose bowel movements and constipation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was on active duty from August 2005 to October 2005 in support of the Katrina disaster relief. 

2.  Seborrheic dermatitis was incurred in service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for seborrheic dermatitis are met. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303



	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
Since the Board is granting the Veteran's appeal for service connection for seborrheic dermatitis and remanding the issues of service connection for loose bowel movements and constipation there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to these claims, given that any error would be harmless.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Merits

As a threshold determination, the Board finds that the Veteran was on active duty from August 2005 to October 2005.  In so finding, the Board notes that the Veteran personnel file includes a DD Form 220 Reserve Report which indicates that his National Guard unit was ordered on active duty in support of Hurricane Katrina Relief Mission.  The dates of this relief mission are reported in the Veteran's personnel file under A Memorandum for Record dated December 2005 which reports that the Veteran served between August and October in support of hurricane Katrina disaster relief.  These dates are corroborated with the Veteran's Service Treatment Records (STRs) which include a "Post-Deployment Health Assessment," which includes reference to Operation Katrina."  In total, this evidence satisfactorily demonstrates to the Board that the Veteran was on active duty between the months of August 2005 to October 2005.

Turning now to the elements of service connection, the Board finds that the Veteran has a current diagnosis of seborrheic dermatitis as reported in an August 2012 VA Examination report.  Thus, the Board finds that the first element of service connection a present disability is satisfied.  See Holton, supra.

The second element of service connection requires an in service incurrence or aggravation of a disease or injury.  See Holton, supra.  The Board finds that the Veteran has an in service incurrence of seborrheic dermatitis.  In an August 2012 VA examination report, a VA examiner noted past diagnoses of seborrheic dermatitis while the Veteran was active serving on active duty. The VA examiner wrote that the Veteran reported a history of a rash since.  This history is corroborated by contemporaneous evidence as the time, i.e. an October 13, 2005 Post-Deployment Assessment, the Veteran referred a skin rash which developed over the course of his time in Katrina relief duty which has continued since that time.   The VA treatment records also support the Veteran's statement of continual symptoms as he sought out care repeatedly for a skin rash which he stated began while he was in Louisiana for Katarina as documented in a February 7 and 9,  2006, and May 18, 2006 VA treatment notes.  Thus, the Board finds that second element of service connection is met.  See Holton, supra

The final element of service connection requires a relationship between the Veteran's present disability and his active service.  Here initially, the Veteran expresses concern that his rash was caused by chemical or other pollutants he was exposed to while in Louisiana for disaster relief following Katrina, but as the VA examiner points out in the August 2012 VA examination seborrheic dermatitis while chronic is a manifestation caused by the bodies inappropriate response to a bacteria which is naturally occurring on the skin, which he points out began in 2005.   Thus, while the VA examiner in August 2012 correctly finds no causation to the Veteran's active service, he does find incurrence of the skin disability while the Veteran was on active duty for his Katrina disaster relief mission.  

The Board in addressing this evidence reasons that the Veteran is competent to report the onset and recurrent or persistent nature of symptoms of his itchy rash symptoms. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature). The Veteran is also competent to report on the circumstances under which he sought treatment and the diagnoses he received. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The Board has not found cause to doubt the Veteran's credibility.

Although the Veteran's seborrheic dermatitis is not a chronic disease listed under 38 C.F.R. § 3.309(a), the Board nonetheless finds that the Veteran has had recurrent symptoms since discharge. Under 38 U.S.C.A. § 1154(a) and 38 C.F.R. § 3.303(a), this is a permissible finding, as it may be with any injury or disease a Veteran may assert is related to service. See Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006). Based on the Veteran's competent and credible statements and his diagnoses and treatment for dermatitis over the course of the last several years following service, (to include the August 2012 VA examination report which corroborates his assertion) and resolving all reasonable doubt in the Veteran's favor, the Board finds that his seborrheic dermatitis began during service and has continued since then. As such, the final element of service connection is met and service connection is warranted.  See Holton, supra; 38 U.S.C.A. §§ 1154(a), 5107(b); 38 C.F.R. §§3.102, 3.303(a).


ORDER

Service connection for seborrheic dermatitis is granted.


REMAND

Unfortunately, additional development is required before the Board can adjudicate the Veteran's claims for service connection for loose bowel movements and constipation.   This development is needed because the AOJ in its request for a VA examination may have inadvertently affected the outcome of the examination by inserting certain comments in the examination request.  Therefore, to ensure the appropriate development of the claims, the Board finds that it is prudent to provide a new VA examination for the Veteran's loose bowel movements and constipation.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities. The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

In updating VA treatment records, the Board notes that the claims file currently contains VA treatment record through May 2015.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e)

2.  After the above development is accomplished, schedule the Veteran for appropriate VA examination(s).  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner(s) as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report.  

The examiner(s) should review the service treatment records (STRs), any post-service records contained in the claims file, and take a detailed history from the Veteran regarding the onset of his constipation and loose bowels movements and any continuity of symptoms since that time.  

The VA examiner should identify any gastrointestinal disabilities.  The examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that any gastrointestinal disorder identified was incurred or aggravated by his active duty.

In providing an opinion, the VA examiner should comment on the October 2, 2007 VA memo from Dr. N. T. A. MD.

The examiner should not rely on the August 29, 2012, VA examination as it has been determined by the Board to have potentially been affected by a remark accompanying the AOJ's examination request.

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

If the examiner(s) determines that an opinion cannot be provided without resorting to speculation, the examiner(s) should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner(s) is undertaken so that a definite opinion can be obtained.  

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for constipation and entitlement to service connection for loose bowel movements.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


